Citation Nr: 0719505	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-27 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a deviated nasal 
septum.

3.  Entitlement to higher ratings following the grant of 
service connection for bilateral hearing loss, rated as 0 
percent disabling prior to March 9, 2007, and as 10 percent 
disabling from March 9, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision 
,issued in August 2004, in which the RO, inter alia, denied 
claims for service connection for a sinus disability and for 
a deviated nasal septum;  and granted service connection and 
assigned an initial 0 percent (noncompensable) disability 
rating for bilateral hearing loss, effective November 24, 
2003.  In August 2004, the appellant filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in July 2005, and the appellant filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in August 2005.  In January, February and March 2007, the RO 
issued supplemental SOCs (SSOCs).  By a March 2007 rating 
decision, the RO the assigned an initial 10 percent rating 
for bilateral hearing loss, effective March 9, 2007.

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In a May 2007 statement, the veteran requested a hearing 
before a Veterans Law Judge (VLJ) at a local VA office 
(Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since ROs schedule and conduct Travel Board hearings, 
a remand of these matters to the RO is warranted.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the appellant for 
a travel board hearing, in accordance 
with his May 2007 request.  The RO should 
notify the appellant of the date and time 
of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2006).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



